
	
		II
		110th CONGRESS
		2d Session
		S. 2644
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2008
			Mr. Brown introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To clarify and improve information for members and former
		  members of the Armed Forces on upgrades of discharge, to prohibit personality
		  disorder discharges in cases of post-traumatic stress disorder and traumatic
		  brain injury, and for other purposes. 
	
	
		1.Clarification and improvement
			 of information for members and former members of the Armed Forces on upgrades
			 of discharge
			(a)Required
			 notices
				(1)Notice that
			 upgrade is not automatic
					(A)In
			 generalEach member of the Armed Forces who is being considered
			 for or processed for an administrative or any other type of discharge shall
			 receive written notice that an upgrade in the characterization of discharge
			 will not automatically result from review of the discharge by a board of review
			 under Section 1533 of title 10, United States Code. The notice shall be dated
			 and shall be provided to the member at least 30 days prior to any deadline to
			 elect a particular characterization or type of discharge or manner of
			 processing.
					(B)Related
			 clarificationThe notice of discharge issued to a member of the
			 Armed Forces upon discharge may not contain or include any information,
			 references, or other material that is inconsistent with the notice required
			 under subparagraph (A).
					(2)Notice of right
			 to obtain legal counsel
					(A)In
			 generalThe written notice required under paragraph (1) shall
			 also advise the member in bold letters that the member has the right to meet
			 with and discuss his or her discharge options with military legal counsel prior
			 to electing a characterization or type of discharge or manner of processing.
			 The notice must provide the name, rank, phone number, email address, and
			 physical address of the military legal counsel responsible for providing legal
			 advice to members.
					(B)Delay in
			 processingProcessing for the discharge of a member of the Armed
			 Forces cannot proceed until the member has either met with military legal
			 counsel or elected in writing not to do so. A member must be given at least 5
			 duty days after meeting with military legal counsel to make an election
			 regarding characterization or type of discharge or manner of processing.
					(3)Acknowledgment
			 of receipt of noticeA member of the Armed Forces receiving
			 notices under paragraphs (1) and (2) shall be required to acknowledge receipt
			 of such notices by placement of his or her initials or other identifying sign
			 or symbol next to the paragraph or paragraphs that contain such notices. The
			 member shall be provided with a copy of the initialed notices, and a copy of
			 such notices shall be retained in any personnel or other files maintained on
			 such member by the Armed Forces.
				(b)Enhancement of
			 information on application for upgrade of dischargeEach
			 Secretary concerned shall make available to the public through an Internet
			 website available to the public and by other appropriate mechanisms,
			 information on the means by which former members of the Armed Forces under the
			 jurisdiction of such Secretary may apply for a review and upgrade of their
			 discharge from the Armed Forces under section 1553 of title 10, United States
			 Code.
			(c)Annual reports
			 on actions by boards of review
				(1)In
			 generalEach Secretary concerned shall, on an annual basis, make
			 available to the public information on the reviews of discharge or dismissal
			 undertaken under section 1553 of title 10, United States Code, by boards of
			 review under the jurisdiction of such Secretary during the preceding year. The
			 information shall include, for each Armed Force, the following:
					(A)The number of
			 motions for review received by the boards of review during the year.
					(B)The number of
			 reviews conducted by the boards of review during the year.
					(C)The number of
			 discharges upgraded as a result of the reviews referred to in subparagraph (A),
			 set forth by aggregate number of discharges so upgraded and by number of each
			 type of discharge so upgraded.
					(2)Protection of
			 private informationEach Secretary concerned shall ensure that
			 the information on reviews made available to the public under paragraph (1)
			 does not include any personal information regarding the members of the Armed
			 Forces the discharges and dismissals of whom are the subject of such
			 reviews.
				(d)Secretary
			 concerned definedIn this section, the term Secretary
			 concerned has the meaning given that term in section 101(a) of title 10,
			 United States Code.
			2.Enhancement of
			 notice to members of the Armed Forces on consequences of discharge status for
			 benefits and services through the Federal Government
			(a)In
			 generalThe Secretary of Defense shall take appropriate actions
			 to ensure that each member of the Armed Forces receives at the time of
			 discharge from the Armed Forces comprehensive information, in writing, on the
			 effect of the discharge status of such member on the benefits and services
			 available to such member through the Department of Defense, the Department of
			 Veterans Affairs, and any other department or agency of the Federal Government
			 providing benefits or services to individuals in their status as former members
			 of the Armed Forces.
			(b)Information on
			 upgrade of dischargeThe information provided pursuant to
			 subsection (a) shall include the information described in section 1(b).
			3.Requirement to
			 test members of the Armed Forces for certain injuries and conditions before
			 discharging for personality disorders
			(a)Testing
			 requirementThe Secretary of a military department may not
			 discharge from the Armed Forces for personality disorder any member of the
			 Armed Forces unless such member has undergone testing by the Department of
			 Defense for post-traumatic stress disorder, traumatic brain injury, and any
			 related mental health disorder or injury prior to final action with respect to
			 such discharge.
			(b)Restrictions on
			 discharge for personality disorderThe Secretary of a military
			 department may not discharge from the Armed Forces for personality disorder a
			 member of the Armed Forces determined by the Secretary of Defense to suffer
			 from post-traumatic stress disorder, traumatic brain injury, or any related
			 mental health disorder or injury.
			4.Waiver of
			 statute of limitations applicable to certain reviews of discharges for
			 personality disordersSection
			 1553(a) of title 10, United States Code, is amended—
			(1)in the second
			 sentence, by striking A motion or request for review and
			 inserting Except as provided in the following sentence, a motion or
			 request for review; and
			(2)by inserting
			 after the second sentence the following: The Secretary of Defense shall
			 waive the 15 year time limit specified in the preceding sentence in the case of
			 a motion or request for review of a discharge for personality disorder of a
			 former member who has been diagnosed by the Secretary of Veterans Affairs with
			 post-traumatic stress disorder, traumatic brain injury, or any related mental
			 health disorder or injury..
			5.ApplicabilityNothing in this Act or the amendments made
			 by this Act shall be construed to authorize or require the upgrade of a bad
			 conduct discharge or dishonorable discharge imposed on a member of the Armed
			 Forces as the result of a conviction by court-martial, unless the conviction is
			 overturned on appeal.
		
